DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 29 March 2021.  Claims 12-17 and 19 are pending.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-17 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12
It is unclear what has “a wall thickness that is less than a wall thickness of the thickened wall portion”.  As best understood, the claim recites that “each annular end portion and corresponding end cap” has “a wall thickness that is less than a wall thickness of the thickened wall portion”.  However, where does the original disclosure discuss that the end cap has a wall thickness less than the thickened wall portion?

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12-17 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The claim 12 wording directed to an unimpeded annular void that “extends an entire length of the annular end portion” constitutes new matter.  The original disclosure does not discuss this “entire length” feature.  Additionally, published specification [0051] indicates that an end cap (114) extends into an annular end portion (117).  If an end cap engages the inner wall of the annular end portion then how can there be an annular void along the “entire length” of the annular end portion?  Nor is this feature shown in the drawings.
Also, as discussed above, the original disclosure does not discuss that the end cap has “a wall thickness that is less than a wall thickness of the thickened wall portion”.  Thus, this newly recited feature in claim 12 also constitutes new matter.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited features are not shown:
an unimpeded annular void that extends an entire length of the annular end portion (claim 12); and
end cap has a wall thickness that is less than a wall thickness of the thickened wall portion (claim 12).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
Claims 12-13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nichita ("Molybdenum-99-producing 37-element fuel bundle neutronically and thermal-hydraulically equivalent to a standard CANDU fuel bundle", Nuclear Engineering and Design 307 (2016): 86-95) in combination with Park (CA 2950761 A1) and Fitzpatrick (US 3411987).
The reasons for rejection set forth in the Office Action dated 11 January 2021 are herein incorporated by reference.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nichita in combination with Park and Fitzpatrick as applied to claim 13/12 above, and further in view of Reese (US 2012/0027152).
The reasons for rejection set forth in the Office Action dated 11 January 2021 are herein incorporated by reference.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nichita in combination with Park and Fitzpatrick as applied to claim 12 above, and further in view of Goldenfield (US 4822987).
The reasons for rejection set forth in the Office Action dated 11 January 2021 are herein incorporated by reference.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nichita in combination with Park and Fitzpatrick as applied to claim 12 above, and further in view of Lounsbury (US 2014/0270045).
The reasons for rejection set forth in the Office Action dated 11 January 2021 are herein incorporated by reference.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  
Applicant argues that none of the cited references disclose the feature of an unimpeded annular void that extends the entire length of the annular end portion.
The examiner asserts that the conventional dictionary definition of “annular’ is “ring-shaped”.  Thus, “an unimpeded annular void” is being interpreted as an unimpeded ring-shaped void.  However, there can be solid material inside this ring. 
Fitzpatrick shows the recited feature.  Fitzpatrick shows an unimpeded ring-shaped void that extends the entire length of the annular end portion.  The annular void is present even when an end cap (5) is on said annular end portion.  Note the below annotated Figure 1 of Fitzpatrick.	

    PNG
    media_image1.png
    626
    678
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.

/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646